MEMORANDUM **
Nicholas Kadjevich appeals the Bankruptcy Appellate Panel’s (“BAP”) dismissal of his appeal from an order of the bankruptcy court denying Kadjevieh’s opposition to the Trustee’s application for compensation and reimbursement. We have jurisdiction pursuant to 42 U.S.C. § 158(d), and we affirm.
We review decisions of the BAP de novo and independently review the bankruptcy court’s rulings. Mitchell v. Franchise Tax Bd., State of Cal. (In re Mitchell), 209 F.3d 1111, 1115 (9th Cir.2000). A prior panel has already held that Kadjevich’s claim against the bankruptcy estate is not enti-tied to administrative expense priority, see In re Kadjevich, 220 F.3d 1016 (9th Cir.2000), and we will not reconsider that issue here. See Caldwell v. Unified Capital Corp. (In re Rainbow Magazine, Inc.), 77 F.3d 278, 281 (9th Cir.1996) (stating that under the law of the case doctrine, decisions of an appellate court on a legal issue must be followed in all subsequent proceedings in the same case).
We deny Appellees’ request to declare Kadjevich as a vexatious litigant, and their request for monetary sanctions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.